Citation Nr: 1035012	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  02-13 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976, 
from November 1976 to November 1980, and from March 1998 to 
November 2001.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for hearing loss, and 
from a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied service connection for tinnitus.  Jurisdiction of 
this case belongs to the RO in New Orleans, Louisiana.  This case 
was most recently before the Board in April 2009.

The Veteran appeared before the undersigned Veterans Law Judge in 
May 2007 and delivered sworn testimony via video conference 
hearing in Chicago, Illinois.


FINDINGS OF FACT

1.  Right ear hearing loss was not demonstrated during the 
Veteran's first two periods of active service, and there has been 
no demonstration by competent clinical, or competent and credible 
lay, evidence of record that right ear hearing loss disability, 
initially demonstrated years thereafter, is etiologically related 
to his first two periods of active service.

2.  Clear and unmistakable evidence of record establishes that 
right ear hearing loss existed at the time of entrance to the 
Veteran's third period of service, and was not aggravated by his 
third period of service.

3.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that left ear 
hearing loss was present in any of the Veteran's periods of 
service, that left ear hearing loss disability was demonstrated 
to a compensable degree within a year of discharge from any of 
the Veteran's periods of service, or that there is a nexus or 
link between current left ear hearing loss disability and any of 
the Veteran's periods of active service.

4.  Tinnitus was diagnosed prior to the Veteran's separation from 
his last period of active duty service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.385 (2009).

2.  Left ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in July 2002 and August 2007 the Veteran 
was informed of the evidence and information necessary to 
substantiate the claims, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain evidence 
and information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain such 
evidence.  In the August 2007 letter, the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As complete VCAA notice was 
not completed prior to the initial AOJ adjudication of the 
claims, such notice was not compliant with Pelegrini.  However, 
as the case was readjudicated thereafter, there is no prejudice 
to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Duty to Assist

The Board notes that service treatment records are associated 
with the claims file, as are VA and private medical records.  In 
August 2009 the Veteran underwent a VA audiological examination.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the August 2009 VA opinion (and the October 2009 
addendum) is more than adequate.  The August 2009 VA examiner 
elicited information concerning the Veteran's military service, 
and the noise exposure received therein.  The opinion considered 
the pertinent evidence of record, and included a specific 
reference to the Veteran's service treatment records.  Supporting 
rationale was provided for the opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining an opinion 
with respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

The Veteran's representative has argued (in the March 2010 
informal hearing presentation) that the August 2009 VA examiner's 
opinion (in the October 2009 addendum) is inadequate as the 
examiner did not provide an opinion as to what caused the 
Veteran's hearing loss and tinnitus.  The Board is unaware of any 
such requirement.

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Applicable Law

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic 
diseases of the nervous system) may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination 
of whether a veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385 
(2009).



Analysis

The Veteran asserts that he has hearing loss and tinnitus as a 
result of exposure to weapons fire while serving in an artillery 
unit during his active service.  The Veteran's military 
occupational specialty was armor unit supply specialist (August 
1973 to August 1976), light wheel vehicle/power generation 
mechanic (November 1976 to November 1980), and unit supply 
specialist (March 1998 to November 2001).  The Veteran is 
competent to report having been exposed to loud noise in service.  
The Board also finds that the Veteran's assertions as to exposure 
to acoustic trauma in service are credible, as they are 
consistent with the circumstances of his service.  38 U.S.C.A. 
§ 1154(a).

The Veteran's July 1973 service enlistment examination for his 
first period of service noted that the Veteran's ears were 
normal.  Audiometric findings were, in pertinent part, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
Not 
tested
10
LEFT
20
5
5
Not 
tested
10

An October 1989 reserves enlistment examination noted that the 
Veteran's ears were normal.  Audiometric findings were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
30
40
LEFT
10
0
10
20
5



A February 1994 Army reserves periodic physical noted that the 
Veteran's ears were normal.  Audiometric findings were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
30
25
LEFT
5
10
10
15
10

An August 1997 service audiogram findings were, in pertinent 
part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
40
50
LEFT
0
0
5
5
0

An April 1998 service audiogram findings were, in pertinent part, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
25
40
LEFT
0
0
10
10
0

A May 1998 service audiogram findings were, in pertinent part, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
20
LEFT
0
0
5
10
00



An April 2001 Medical Evaluation Board (MEB) noted that the 
Veteran's ears were normal.  Audiometric findings were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
30
LEFT
5
5
10
5
10

At a September 2001 VA audio examination, conducted prior to the 
Veteran's separation from his last period of active service, 
audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
25
LEFT
5
5
10
10
5

Speech recognition scores were 100 percent, bilaterally.  The 
diagnosis was normal hearing.

At an October 2001 general medical VA examination (also conducted 
prior to the Veteran's separation from his last period of active 
service) the Veteran complained of a "buzzing" in both ears and 
a difficulty in hearing when in noisy environments.  The 
diagnoses included tinnitus and hearing loss.

At an August 2009 VA audiological examination, the Veteran 
complained of hearing loss and tinnitus.  The reported 
audiometric findings demonstrated right ear and left ear hearing 
loss disability for VA purposes.  38 C.F.R. § 3.385.  In an 
October 2009 addendum, the examiner essentially indicated that as 
no significant change in hearing was noted during service, it was 
not likely that the Veteran's hearing loss and tinnitus were 
related to service.



I.  Right ear

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been 
an induction examination during which the disability about which 
the veteran later complains was not detected.  The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," and that 
"[h]istory of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted, or established by clear and unmistakable evidence, as 
existing upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  In that case, the provisions of 38 U.S.C.A § 1153 and 
38 C.F.R. § 3.306 apply, and the burden falls on the veteran to 
establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If a presumption of aggravation under section 1153 
arises, due to an increase in a disability in service, the burden 
shifts to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 
3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).

Right ear hearing loss was not noted at the time of examination 
for entrance into the Veteran's first two periods of service.  As 
such, the Board finds that the presumption of soundness as to 
right ear hearing loss attaches as to the Veteran's first two 
periods of service.  As to the Veteran's third period of service, 
which began in March 1998, the Board notes that the Veteran was 
not afforded an audiometric examination.  In this regard, the 
Board does not consider the August 1997 service examination to be 
an enlistment examination for the Veteran's third period of 
active service beginning in March 1998.  As such, the presumption 
of soundness also attaches.  However, as will be discussed below, 
this presumption is rebutted by clear and unmistakable evidence 
of record.  

First two periods of service

As noted above, right ear hearing loss was not noted at the time 
of entrance into the Veteran's first two periods of service.  
Further, upon review of the Veteran's service treatment records, 
in an October 2009 addendum, the August 2009 VA examiner opined 
that no chronic right ear hearing loss, nor chronic clinically 
significant change in right ear hearing ability, was demonstrated 
during the Veteran's first two periods of service or within the 
first year of discharge from the second period of service in 
November 1980.  Moreover, there is no competent medical opinion 
linking right ear hearing loss to the Veteran's first two periods 
of service.  Indeed, in an October 2009 addendum, the August 2009 
VA examiner opined that it was less likely than not that the 
Veteran's current hearing loss began during service.  The Board 
also observes that in his September 2001 claim, and at the 
September 2001 VA general medical examination, the Veteran 
appeared to indicate that he did not have any hearing loss until 
1989.

In sum, the preponderance of the evidence is against a finding 
that right ear hearing loss disability is related to the 
Veteran's first two periods of service.

Third period of service

Service audiograms dated in October 1989 and August 1997 
demonstrated right ear hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.  The service audiogram dated in February 1994 
demonstrated right ear hearing loss as defined in Hensley.  As 
such, the record clearly and unmistakably establishes that the 
Veteran had right ear hearing loss prior to the third period of 
service that began in March 1998.  Additionally, clear and 
unmistakable evidence establishes that the pre-existing right ear 
hearing loss did not undergo any increase during his third period 
of service.  As opined in an October 2009 addendum, the August 
2009 VA examiner noted that a comparison of the April 1998, May 
1998, April 2001, and September 2001 service audiograms with 
those conducted prior to the Veteran's third period of service 
(October 1989, February 1994, and August 1997) reveals no 
significant increase in right ear hearing loss.  

In this regard, the Board notes that the while the August 2009 VA 
examiner noted that there had been some mild right ear hearing 
loss at 4000 Hz (as reflected on the April 2001 audiogram, which 
was incorrectly identified as being a November 2001 audiogram), 
the Board observes that the right ear hearing acuity in April 
2001 was actually an improvement over the levels shown in October 
1989, February 1994, and August 1997 prior to the Veteran's third 
period of service.  In view of the foregoing, the Board finds 
that clear and unmistakable evidence of record shows that right 
ear hearing loss disability was present prior to the Veteran's 
third period of active service, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

In view of the above, the presumption of soundness is rebutted as 
to the third period of service, and service connection may be 
established for pre-existing right ear hearing loss, as to his 
third period of service, only on the basis of aggravation.  In 
view of the discussion above, it is clear that the pre-existing 
right ear hearing loss was not aggravated by the third period of 
service.  Accordingly, the preponderance of the evidence is 
against service connection for right ear hearing loss disability.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

II.  Left ear

As there is no evidence of anything other than normal left ear 
hearing being demonstrated on examination for enlistment into the 
Veteran's three periods of service, the presumption of soundness 
on induction attaches as to left ear hearing ability.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

The Board observes that neither left ear hearing loss, nor a 
medical finding of a chronic clinically significant change in 
hearing ability in the left ear was demonstrated during any of 
the Veteran's periods of active service.  Moreover, left ear 
hearing loss "disability" for VA purposes was not demonstrated 
to a compensable degree within the first year of discharge from 
such service.  Significantly, there is no competent medical 
opinion linking left ear hearing loss disability to service, and 
an August 2009 VA examiner specifically indicated that the 
Veteran's left ear hearing loss was not related to his military 
service.

In sum, the preponderance of the evidence is against service 
connection for left ear hearing loss disability.

III.  Tinnitus

An October 2001 VA examiner diagnosed the Veteran with tinnitus.  
The October 2001 VA examination was conducted just prior to the 
Veteran's separation from his third period of active service.  As 
tinnitus was demonstrated during service, and was currently 
demonstrated on the most recent VA examination in August 2009, 
the evidence of record supports service connection for tinnitus.

Conclusion

The Veteran is competent to report having sustained acoustic 
trauma during his periods of service, and as such is consistent 
with the circumstances of his service, such assertions are deemed 
to be credible.  The Board notes that the Veteran is competent to 
provide testimony and statements (such as those made at his May 
2007 Board hearing) concerning factual matters of which he has 
first hand knowledge (i.e., experiencing or observing noise 
exposure and hearing loss problems during or after service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not 
competent to say that any loss of hearing acuity experienced in 
service was of a chronic nature to which current disability may 
be attributed, or that current hearing loss disability is 
etiologically related to acoustic trauma in service or was 
otherwise aggravated by active service.  A layperson is generally 
not deemed competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic disability 
is currently present or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As noted, not all of the service entrance and service separation 
examinations from the three periods of the Veteran's active duty 
service are of record.  The Board observes, however, that the 
Veteran has not asserted that any such records exist.  At any 
rate, while the Board is cognizant of the heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule (O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)), the Veteran still has the burden to establish 
his hearing loss claims by competent clinical evidence which is 
at least in equipoise.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


